Citation Nr: 1003272	
Decision Date: 01/22/10    Archive Date: 02/01/10	

DOCKET NO.  07-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to January 
1973.  This included service in Vietnam from January 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.

2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the allowance of the claim, compliance with the 
Veterans Claim Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5126 (West 2002 
& Supp. 2009)) need not be discussed.  The Board notes that 
there has been essential compliance with the mandates of the 
VCAA throughout the course of the appeal.




Pertinent Legal Criteria.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressor or stressors occurred.  38 C.F.R. § 3.303(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and a present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Factual Background and Analysis.

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.

While more specific information concerning the stressor 
experiences the Veteran has reported having had in Vietnam 
would be desirable, the Board finds there is adequate 
evidence of record with which to make a decision at this 
time.  The Veteran's personnel file shows that he served in 
Vietnam from January 1970 to February 1971.  During that time 
he was a motor sergeant with the Headquarters and 
Headquarters Company, 2nd Brigade, 25th Infantry Division.  
He participated in the Vietnam Winter-Spring Campaign and the 
13th Unnamed Campaign.  The 25th Infantry Division was 
engaged in fighting the North Vietnamese Army and the 
Vietcong north and west of Saigon, with a base of operations 
at Cu Chi.  The Veteran has referred to stressful experiences 
while serving in Vietnam and the Board finds no reason to 
question his credibility.  He has a current diagnosis of PTSD 
and that PTSD has been reported to be related to his 
experiences in Vietnam.  As indicated in Suozzi v. Brown, 10 
Vet. App. 307 (1997), a stressor need not be corroborated in 
every detail.  Corroboration of a Veteran's personal 
participation in a stressful activity is not necessary.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002).  
Accordingly, the Board finds that the Veteran has PTSD that 
reasonably is related to his experiences while serving in 
Vietnam with the 25th Infantry Division in 1970.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


